131 F.3d 146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.ELECTRIC INSURANCE COMPANY, Plaintiff-counter-defendant-Appellee,v.Pamela MIDDLETON;  Jeffrey Middleton, wife and husband,Defendant-counter-claimants-Appellants.
No. 96-16982.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 8, 1997.Decided Nov. 24, 1997.

Appeal from the United States District Court for the District of Arizona, No. CV-95-01789-PGR;  Paul G. Rosenblatt, District Judge, Presiding.
Before HUG, Chief Judge, WALLACE and HALL, Circuit Judge.


1
MEMORANDUM*


2
We AFFIRM for the reasons set forth in the district court's order.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3